By the Cowt.

Lumpkin, J.,
delivering the opinion.
On the trial the defendant objected to the reading of Benjamin’s Whitehead’s interrogatories, on the ground that the ninth cross-interrogatory was not answered. This objection is covered by the waiver of .defendant’s counsel, J. K. Strickland. It is in these words: “All objections to the execution and return of this set of interrogatories (meaning Whitehead’s) are hereby waived.” The whole of Whitehead’s testimony was objected to because it proved a special contract, and was inadmissible under the pleadings. We do not think there is anything in this objection.
*546The complaint has a bill of particulars attached to it, setting out that the rent was for so much per annum, payable quarterly, and with interest on each quarter as it fell due. This is as special as a bill for specific performance, as special as the O. S. pleadings.
We see no error in the charge of the Court, and think that the verdict was in conformity to the charge and to the testimony in the case.
Let the judgment be affirmed.